DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the claims
The preliminary amendment filed 03/16/2020 is acknowledged and has been entered. Claims 3-8 have been amended.  Currently, claims 1-9 are pending and under examination.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Specification
The use of the terms Tween 20 and Triton X-100 (e.g. page 20 of the current specification) which is a trade name(s) or a mark(s) used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5 and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Carpenter et al (US 2007/0020699).
Carpenter et al discloses a lateral flow assay device comprising a porous carrier matrix (substrate) (e.g. para’s 0014, 0039-0044).  Carpenter et al discloses that the porous carrier matrix is hydrophilic (e.g. para’s 0040-0042) and comprises polyethylene (polyolefin) (e.g. para’s 0042-0043).  Carpenter et al discloses that the matrix can have an average pore diameter of 1 um (e.g. para 0041).  Carpenter et al discloses that the matrix has a thickness of 0.001 inches (25.4 micrometers) (e.g. para 0041). Carpenter et al discloses that the matrix has a flow rate of 70 sec/4 cm (e.g. para 0042).  Carpenter et al discloses that the matrix has a detection zone having particles with immobilized binding reagents which specifically bind to the analyte (e.g. para’s 0012-0014, 0023-0025).  Carpenter et al discloses that the matrix can be a test strip (e.g. para’s 0010, 0097, 0099).  Carpenter et al discloses that the matrix can be treated with plasma (e.g. para 0042).
With respect to the recitation “the substrate has a contact angle one second after dropwise addition of water of from 0 degrees to 60 degrees on at least one surface of the substrate” as currently recited.  Carpenter et al discloses the same substrate having the same structures as currently recited and therefore it is expected that the substrate of Carpenter et al would have a contact angle one second after dropwise addition of water of from 0 degrees to 60 degrees on at least one surface of the substrate.
With respect to claim 4 as currently recited.  Carpenter et al discloses the same hydrophilic polyolefin matrix having the same flow time, thickness and pore diameter as currently recited and therefore it is expected that the matrix has a BET specific suface area of from 1 m2/g to 30 m2/g.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al in view of Buck (US 2009/0246886)
See above for the teachings of Carpenter et al.
Carpenter et al differs from the instant invention in failing to specifically teach the porosity percentage.
Buck teaches that it is known and conventional in the art that porosity percentage of a substrate can be altered to change flow rate of liquid through the substrate (e.g. para 0085).
           It would have been obvious to one of ordinary skill in the art at the filing date of the invention to alter the porosity percentage of the matrix in Carpenter et al in order to optimize the flow rate of the matrix.  Further, It has long been settled to be no more than routine experimentation for one of ordinary skill in the art to discover an optimum value of a result effective variable. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum of workable ranges by routine experimentation.”  Application of Aller, 220 F.2d 454,456, 105 USPQ 233, 235-236 (C.C.P.A. 1955).  “No invention is involved in discovering optimum ranges of a process by routine experimentation .”  Id. At 458,105 USPQ at 236-237.  The “discovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  Application of Boesch, 617 F.2d 272,276, 205 USPQ 215, 218-219 (C.C.P.A. 1980).   Also, absent evidence to the contrary since Carpenter et al teaches the same matrix having the same pore diameter and flow time as currently recited it is deemed that the matrix of Carpenter would have a porosity of from 70% to 95%.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Carpenter et al in view of Mink et al (US 2002/0155029).
See above for the teachings of Carpenter et al.
Carpenter et al differs from the instant invention in failing to specifically teach a surfactant is attached to the matrix.
            Mink et al teaches that it is known and conventional in the art to treat a matrix with a surfactant in order to make the matrix hydrophilic (e.g. para’s 0013, 0053-0054).
            It would have been obvious to one of ordinary skill in the art at the filing date of the invention to incorporate a surfactant such as taught by Mink et al into the matrix of Carpenter et al because Mink et al shows that it is known and conventional and provides for making a matrix hydrophilic.  Thus, one of ordinary skill in the art would have a reasonable expectation of success incorporating a surfactant such as taught by Mink et al into the matrix of Carpenter et al. 

Conclusion
No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Whyte et al (US 9,128,038) discloses a test strip having a hydrophilic layer coated with a surfactant that provides a hydrophilic contact angle of less than 10 degrees (col 5, lines 4-15).
Wantanabe et al (US 2016/0214293) discloses that polyethylene is a polyolefin (e.g. para 0095).
Minter (US 7,148,070) discloses that polyethylene is a polyolefin (e.g. col 2, lines 39-40). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY W COUNTS whose telephone number is (571)272-0817. The examiner can normally be reached M-F 7:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GARY COUNTS/           Primary Examiner, Art Unit 1641